                     UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF NORTH CAROLINA
                           WESTERN DIVISION
                            No: 5:19CR-384-H



UNITED STATES OF AMERICA               )
                                       )
      v.                               )
                                       )             ORDER
KIJUAN HAASSAN SHARP,                  )
     Defendant.                        )


      Defendant is in the custody of the United States Marshal. From evidence

presented at the June 30, 2020, hearing in this matter, it appears that Defendant is

in need of urgent dental treatment that cannot be provided at the facility at which he

is detained and that Defendant’s mother has scheduled Defendant for a surgical

consultation to be conducted at no expense to the Government. In its discretion, the

court hereby ORDERS the United States Marshal, or his designee, to transport

Defendant to Nu Image Surgical & Dental Implant Center, 7920 ACC Blvd., Suite

130, Raleigh, North Carolina 27617, on Thursday, July 9, 2020, to arrive no later than

1:30 p.m. for his appointment with Dr. Amandip Kamoh. Defendant shall remain in

the custody of the United States Marshal.

      This 1st day of July 2020.


                                              ____________________________________
                                              KIMBERLY A. SWANK
                                              United States Magistrate Judge




           Case 5:19-cr-00384-H Document 48 Filed 07/01/20 Page 1 of 1
